          Case 1:21-cv-02577-JPO Document 12 Filed 08/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOYCE HUANG,
                               Plaintiff,
                                                                   21-CV-2577 (JPO)
                     -v-
                                                                        ORDER
 MUSEUM OF CHINESE IN AMERICA,
 et al.,
                      Defendant.


J. PAUL OETKEN, District Judge:

       The Court has been informed that the parties have reached an agreement on all issues

following court-ordered mediation. Accordingly, it is hereby ORDERED that this action is

DISMISSED without costs and without prejudice to restoring the action to the Court’s calendar,

provided the application to restore the action is made within thirty days.

       All filing deadlines and conference dates are adjourned sine die.

       SO ORDERED.

Dated: August 5, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
